Citation Nr: 0617616	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether severance of service connection for left ear 
hearing loss is warranted.

2.  Entitlement to service connection for right hand carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION


The veteran served on active duty from November 1990 to 
October 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, this case must be returned to the RO.

Particularly, the veteran had been scheduled for a Video 
Hearing on February 21, 2006, before a Veterans Law Judge.  
On February 3, 2006, however, the RO received a request from 
the veteran to reschedule his hearing because he would be out 
of town on work.  This request has been assessed under 
38 C.F.R. §§ 20.703 and 20.704, and it is determined that the 
RO should address his request to reschedule.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a videoconference hearing at the 
earliest opportunity as to the issues 
of whether severance of service 
connection for left ear hearing loss 
is warranted, and entitlement to 
service connection for right hand 
carpal tunnel syndrome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



